139 Ga. App. 49 (1976)
228 S.E.2d 22
HOME MART BUILDING CENTERS, INC.
v.
WALLACE et al.
52276.
Court of Appeals of Georgia.
Argued May 24, 1976.
Decided June 14, 1976.
Gilbert & Bone, James H. Bone, for appellant.
Tisinger, Tisinger & Vance, J. Thomas Vance, *50 Johnson, Beckham & Prince, J. Eugene Beckham, Smith & Hamrick, Dewey Smith, for appellees.
DEEN, Presiding Judge.
1. Unless the court in an order dismissing one of multiple defendants makes an express determination of finality as set out in Code § 81A-154 (b) the case is still pending in the trial court and the procedure for interlocutory appeals must be followed. Spikes v. Carter Realty Co., 136 Ga. App. 648 (222 SE2d 154).
2. By amendment to Code § 6-701 (a) (2) (Ga. L. 1975, p. 757) the certificate of immediate review to an interlocutory order must be followed by petition to the appellate court involved. Where this is not done, the appeal is premature and must be dismissed. Tingle v. Lokey & Bowden, 137 Ga. App. 368 (223 SE2d 763).
The appellee's motion to dismiss the appeal filed in this court is hereby granted.
Appeal dismissed. Quillian and Webb, JJ., concur.